DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 11/10/2022 has been received. Claims 1-16 and 18-25 are cancelled.  Claim 17 is pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 remains unclear and/or incomplete as the amended step (c) fails to clarify how the measuring relates to the screening. The claim appears to omit essential elements, resulting in a gap between the screening and the outcome of the measuring. The skilled artisan cannot determine when the limitations of the claims are met without a correlation of the measuring step to the screening process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 remains rejected under 35 U.S.C. 103 as being unpatentable WO2015/173425 (IDS) in view of Feldman (2011, Cancer Biology and Therapy, 11:11, 959-968).

Claim 17, as amended, is drawn to A method for screening a candidate substance for treating a pancreatic cancer that is resistant to a histone deacetylase inhibitor drug, comprising:

(a) a step of preparing a three-dimensional pancreatic organoid derived from a genetically modified mouse, the organoid being derived from the pancreas of the genetically modified mouse, wherein the genetically modified mouse has a modification which is deletion of exon 11 in BRCA2 gene; and

(b) a step of treating the organoid with a candidate substance for treating a
pancreatic cancer; and 

(c) a step of measuring the size or number of organoids from step (b). 


As amended, step (c) merely requires a step of measuring  with no result or correlation to a result.   ‘425 teaches making pancreatic organoids for screening for cancer (claim 19) therapeutics. The organoids include those derived from cancerous tissue. The paragraph bridging pages 34-35 states that, “a pancreatic cancer organoid obtained by culturing pancreatic cancer stem cells may be grown in the same culture conditions as a normal pancreatic organoid obtained by culturing pancreatic stem cells.” The organoid is grown from epithelial cells that can be obtained from a mouse (see page 48, lines 19-21)
Page 7, line 8-9 of ‘425 states, “the invention also provides the use of an organoid of the invention …. in a drug discovery screen;” and page 52, lines 31-32 states, “The invention provides the use of an organoid of the invention or cells derived from said organoid in drug screening”.  At page 57, lines 17-19, it is taught, “It will be understood by the skilled person that the organoids of the invention would be widely applicable as drug screening tools for…neoplastic pathologies and other diseases of other tissues described herein including pancreas, liver and prostate. In some embodiments the organoids of the invention could be used for screening for cancer drugs.” Pages 92-93 discuss how to make a pancreatic organoid. ‘425 teaches “evaluating said expanded cell populations (for example, organoids) for any effects, for example any change in the cell, such as a reduction in or loss of proliferation, a morphological change and/or cell death” (page 58, lines 13-15).
‘425 does not teach that the pancreatic cancers epithelial cells used to culture a pancreatic organoid haves a deletion in exon 11 of the BRCA2 gene.
However, Feldmann taught mice comprising a deletion of exon 11 of the Brca2 gene leads to pancreatic ductal adenocarcinomas in mice (see page 966, last paragraph and page 961, col. 1.).  
It would have been obvious to combine the methods of ‘425 regarding producing organoids from pancreatic cells, including cancer cells, and their use in screening for cancer therapeutics with those of Feldmann regarding the brca2 exon 11-knockout mouse that develops pancreatic adenocarcinomas to arrive at the invention as claimed.  One of skill in the art would be motivated to make such a combination as the mouse of Feldmann is a reliable source of induced pancreatic cancer in an otherwise healthy mouse. One would have a reasonable expectation of success in carrying the combination as all of the requisite technology is present within ‘425 using the mouse of Feldmann as a source of the pancreatic epithelial cells. 
Applicant argues that the references do not teach a step of measuring the size or number of organoids. In response, ‘425 teaches “evaluating said expanded cell populations (for example, organoids) for any effects, for example any change in the cell, such as a reduction in or loss of proliferation, a morphological change and/or cell death” (page 58, lines 13-15). Measuring proliferation, cell death infers to the skilled artisan that this would include measuring the size of the organoid. If the organoid dies, there will be fewer organoids, which inherently means organoids are counted. 
Applicant argues that the cited references do not teach or suggest screening for a candidate substance for treating a pancreatic cancer that is resistant to a histone deacetylase drug. This limitation is recited the preamble. Step (c) does not recite any result that correlates to histone deacetylase inhibition . The method is broadly and generically claimed such that any substance can be considered a “candidate” and thus can be a candidate for a cancer that is resistant to a histone deacetylase inhibitor drug.  The recitation of “resistant to a histone deacetylase inhibitor drug” in the preamble is not linked to the method steps in any manner that would give it patentable weight. For example, the claim fails to recite any type of functional limitation creating a nexus between the exon 11 deletion and histone deacetylase inhibitor resistance.  Furthermore, the motivation to combine the cited teachings need not be the same disclosed for the present invention.  The prior art renders obvious the claimed method steps because the exon 11 deletion leads to adenocarcinomas, which are useful in screening.  Thus, carrying out the method is not inventive.  The discovery that the exon 11 deletion leads to histone deacetylase inhibitor drug resistance is an uncovering of fact and is not, itself, inventive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632